              Case 2:20-cr-00094-RSM Document 127 Filed 04/19/21 Page 1 of 3




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                            NO.    CR20-094 RSM
11
                                        Plaintiff,
12                                                          ORDER
       v.
13
       (1) GUSTAVO SANDOVAL-AGURCIA,
14     (2) ELIAS NEFTALI MONTES-SEVILLA,
15     (3) JORGE URIEL ESQUIVEL-MENA,
       (4) FRANCISCO JAVIER ESQUIVEL-MENA,
16     (5) BALDEMAR MARTINEZ-RICO, and
       (6) WILMER GALINDO-MARADIAGA,
17
18                                      Defendants.

19           THIS COURT having considered the motion of the United States for a continuance of
20 the trial date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20,
21 07-20, 08-20, 15-20, 18-20 and 4-21 of the United States District Court for the Western
22 District of Washington, addressing measures to reduce the spread and health risks from
23 COVID-19, which are incorporated herein by reference, and the facts set forth in the
24 government’s motion, hereby FINDS as follows:
25       1. In light of the recommendations made by the Centers for Disease
26          Control and Prevention (CDC) and Public Health for Seattle and King
            County regarding social distancing measures required to stop the spread
27          of this disease, as well as the lack of the type of personal protective
28          equipment necessary to ensure the health and safety of all participants, it

      Order - 1
      U.S. v. Sandoval-Agurcia et al., CR20-094 RSM
             Case 2:20-cr-00094-RSM Document 127 Filed 04/19/21 Page 2 of 3




 1              is not possible at this time to proceed with a jury trial as scheduled on
                May 18, 2021.
 2
            2. Further, because of the recommendations that individuals at higher risk
 3             of contracting this disease—including individuals with underlying
 4             health conditions, individuals age 60 and older, and individuals who are
               pregnant—avoid large groups of people, at this time, it would be
 5             difficult, if not impossible, to get a jury pool that would represent a fair
 6             cross section of the community. Based on the recommendations it
               would also be medically inadvisable to do so.
 7
            3. The Court further notes that no defendant opposes a continuance in this
 8             case, with all requesting a dates in September, October, November,
 9             and/or December of 2021.

10          4. That any objections of defendants who were not prepared to waive
               speedy trial to a continuance, or to a continuance of the trial date
11             established below, are hereby overruled. Defendants in these related
12             cases are alleged to have conspired together. All of the related cases
               arise out of a common investigation, including common wiretap
13             applications and a common search warrant application. It is well
14             established that in multi-defendant cases, a reasonable trial continuance
               as to any defendant tolls the Speedy Trial Act period as to all joined co-
15             defendants, even those who object to a trial continuance or who refuse
16             to submit a waiver under the Speedy Trial Act. See 18 U.S.C. §
               3161(h)(6).
17
            5. As a result, the failure to grant a continuance of the trial date in this case
18             would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
19
               case outweighs the best interest of the public and the defendant to a
20             speedy trial.
21          IT IS THEREFORE ORDERED that the current trial date of May 18, 2021 is
22 STRICKEN.
23      IT IS FURTHER ORDERED the pre-trial motions deadlines are STRICKEN and a
24 new pretrial motions deadline of September 24, 2021, is established.
25       IT IS FURTHER ORDERED that if, by July 16, 2021, there are outstanding
26 defendants whose charges have not been resolved, those parties must file, by July 30, 2021, a
27 stipulated order establishing more detailed deadlines for pre-trial motions.
28

     Order - 2
     U.S. v. Sandoval-Agurcia et al., CR20-094 RSM
             Case 2:20-cr-00094-RSM Document 127 Filed 04/19/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that jury trial in this matter is set for October 25, 2021.
 2          IT IS FURTHER ORDERED that the time from the date of the entry this Order and
 3 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
 4          Dated this 19th day of April, 2021.
 5
 6
 7
 8
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12 Presented by:
13
14 s/ Stephen Hobbs
   STEPHEN HOBBS
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order - 3
     U.S. v. Sandoval-Agurcia et al., CR20-094 RSM
